Case 2:19-cv-00784-HCN-DBP Document 117 Filed 12/17/20 PageID.1487 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


     SUNSTATE EQUIPMENT CO., LLC., a                       MEMORANDUM DECISION AND
     Delaware limited liability company,                   ORDER DENYING DEFENDANTS’
                                                           SHORT FORM DISCOVERY MOTION
                            Plaintiff,                     FOR PROTECTIVE ORDER
     v.
                                                           Case No. 2:19-cv-784 HCN
     EQUIPMENTSHARE, a Delaware
     Corporation, RHETT BAUTISTA, STEVE                    District Judge Howard C. Nielsen, Jr.
     MEADOWS, and CASEY HIGLEY,
     individuals,                                          Magistrate Judge Dustin B. Pead

                            Defendants.


          This case is referred to the undersigned based upon 28 U.S.C. § 636(b)(1)(A) from

 District Judge Howard C. Nielsen, Jr. (ECF No. 29.) Defendants seek a protective order “staying

 the depositions as noticed.” (ECF No. 110.) As outlined below the court will deny the motion. 1

                                               BACKGROUND

          Sunstate Equipment Co. LLC, alleges the individual Defendants misappropriated its trade

 secrets. On November 25, 2020, Plaintiff sent deposition notices for each of the individual

 Defendants seeking in-person testimony at Plaintiff’s counsel’s office. Individual Defendants

 point to the COVID-19 pandemic as a reason to stay the in-person depositions.

                                                 DISCUSSION

          Federal Rule of Civil Procedure 26 provides that the “court may, for good cause, issue an

 order to protect a party or person from annoyance, embarrassment, oppression, or undue burden


 1
  The court finds oral argument is unnecessary and decides the motion on the basis of the written memoranda. See
 DUCivR 7-1(f).
Case 2:19-cv-00784-HCN-DBP Document 117 Filed 12/17/20 PageID.1488 Page 2 of 3




 or expense ….” Fed. R. Civ. P. 26. Defendants assert it is an undue burden to do in-person

 depositions due to the current COVID-19 pandemic. In-person depositions have been a standard

 practice. The rules, however, provide courts with the authority to order a deposition take place

 via other means, such as via telephone or remotely. Fed. R. Civ. P. 30(b)(4). The court

 acknowledges the magnitude of the COVID-10 pandemic and the serious health challenges it

 presents. Yet, simply referencing the pandemic is not a golden ticket to get out of discovery

 obligations.

        Here it appears Defendants want to have their cake and eat it too. Defendants want their

 own counsel present for any deposition, but they do not want opposing counsel present, citing to

 health concerns. According to Plaintiff, Defendants refused the offer of either doing the

 depositions entirely remotely-with everyone appearing remotely-or allowing an individual

 Defendant to appear in-person with both their own counsel and opposing counsel present and

 socially distanced. As noted by Defendants, courts have been creative during the current health

 crisis and have permitted remote depositions. See, e.g., Swenson v. GEICO Cas. Co., 336 F.R.D.

 206, 212–13 (D. Nev. 2020) (rejecting a motion to postpone depositions until they can be done

 in-person due to the current pandemic and noting that they may occur by remote means); Grano

 v. Sodexo Mgmt., Inc., 335 F.R.D. 411, 415 (S.D. Cal. 2020) (“Attorneys and litigants all over

 the country are adapting to a new way of practicing law, including conducting depositions and

 deposition preparation remotely.”) Such creativity, however, has not included creating

 advantages for one party over another in holding remote depositions. And, the court is not

 willing to indulge in creating such a situation here. If Defendants are concerned about their

 health risks due to the COVID-19 pandemic, then they may certainly choose to do a remote

 deposition. But, that choice includes everyone using remote technology. If Defendants desire




                                                  2
Case 2:19-cv-00784-HCN-DBP Document 117 Filed 12/17/20 PageID.1489 Page 3 of 3




 their counsel to be present and in-person for the deposition, then the court finds it is appropriate

 to have opposing counsel present too, with everyone exercising proper social distancing and any

 other needed precautions.

        Accordingly, Defendants’ motion is DENIED. The parties are ordered to meet and confer

 and move forward with depositions consistent with this decision.

        IT IS SO ORDERED.



                  DATED this 16 December 2020.




                                                Dustin B. Pead
                                                United States Magistrate Judge




                                                   3
